﻿117.	 Mr. President, it is my privilege to add my voice to those of the speakers who preceded me in congratulating you on your election to the high office of the presidency. I would also wish to express my hope and belief that under your wise stewardship the work of this twenty-eighth session of the Assembly will be carried out with maturity and expedition. I am delighted that a distinguished son of Latin America is now at the helm.
118.	I also wish to pay a tribute to your predecessor, Mr. Trepczynski, for the exemplary manner in which he presided over the work of the twenty-seventh session of the Assembly.
119.	We are meeting today in a situation of ominous gravity. Full-fledged fighting is raging once again in the Middle East, underscoring the enormity of Israeli aggression and its seizure of the national soils of three Member States — Egypt, Syria and Jordan — since the earlier aggression of 5 June 1967.
120.	Precious lives, representing the cream of their countries, are being offered for the national survival in dignity and peace.
121.	It is unnecessary and irrelevant to attempt to refute Israeli allegations as to how the firing started. It started as a culmination of a condition of continuing aggression and occupation. Suffice it here to state that fighting is raging on the national soils of Egypt and Syria and that the sons of these sisterly countries are operating in their own homelands.
122.	The blood of those innocent youths stains the hands of the Israeli leadership, whose motto all along has been, as this Assembly knows all too well, that might is right; that the only measure of justice is the intensity of fire-power and the intricacies of modern mechanical gadgets.
123.	Whatever the fortunes of war might be, the United Nations represented in this Assembly should continue to shoulder the supreme responsibility for ensuring that Israeli aggression shall be terminated and that the territories of Egypt, Syria and Jordan, occupied for well over six years, shall be restored to their rightful owners.
124.	In the meantime, let us all hope and pray that the long ordeal which has been imposed upon our countries by Israel's wanton aggression, will at last come to an end, enabling our peoples to resume their onward march on the road to progress, development, and peaceful existence.
125.	The concerns of the world are also our concerns. What I had intended to speak on in this general debate encompassed the whole spectrum of your Assembly's concerns, political, economic and humanitarian. But the urgency of the events in my area necessitates a departure from the conventional review of international concerns and achievements to a more direct focusing on the present agonies of our peoples at war.
'.26. It is agonizingly hard for us to go on repeating year in and year out the painful story of the aggression to which the peoples of the Middle East have fallen victim since the 1967 conflict. It also must be agonizing to this world body to be reminded constantly of its inability to deal effectively with it. And yet, at the cost of repetition, the facts as they stand today must be reaffirmed in this general debate on the world situation. What I intend to state I will do so without acrimony or rhetoric. It is rather the facts, the bare facts, as they exist today and they are as follows:
127.	First, since June 1967 Israel has been in occupation of the national soil of Jordan, Egypt and Syria, and under its military rule it enslaves over a million of the indigenous inhabitants of the occupied lands. This is in addition to the one and a half million Palestinian Arabs rendered homeless refugees by the gross injustice and convulsions of 1948. It is a sad epilogue to the great chapter of liberation which the United Nations has witnessed and has helped to forge through over the past 25 years.
128.	Secondly, notwithstanding the fundamental principles of the Charter and the multitude of definitive resolutions of the United Nations in opposing conquest, Israel adamantly refuses to withdraw from the occupied territories. In the early years of the occupation, the refusal was based on procedural and mechanical pleas. When these became no longer tenable, Israel came out unrestrained in its penchant for territorial expansion. No longer are the claims for annexation the irresponsible urges of the fanatics and the few. They recently have been incorporated into the official platform of the ruling party, in preparation for the forthcoming elections. If one adds up the territories claimed by the various members of Israel's ruling establishment, they would amount to practically the whole of the occupied lands.
129.	Thirdly, virtually every part of the occupied lands has been earmarked for eventual, if not immediate, annexation and colonization, either on grounds of alleged security or of the Zionist mythology. Although the weight of colonization has fallen more heavily on some parts than on others, it is now generally conceded that the tempo of colonization is less inhibited by considerations of international law than by the absorptive capacity of the new colonial Power.
130.	Within the over-all strategy of colonization, programmed in practical stages, Israel feverishly is engaged in absorbing and settling the occupied lands. Settlements are mushrooming everywhere, whether in occupied Egypt, Syria or Jordan. The national character of these centuries-old Arab lands is being destroyed systematically.
131.	Jerusalem, the city of peace and of eternal history, to which hundreds of millions of people belonging to all religions and denominations look with the reverence which it deserves, is being disfigured beyond recognition, the victim of parochial and heedless fanaticism. And while this blasphemy against civilization continues unabated, the world watches with subdued anger and
helplessness. Even the Security Council's specific resolutions to save the city have remained no more than ink on paper.
132.	The Israelis are carrying out these acts of despoliation, confiscation of lands and property and the eviction of the inhabitants of Jerusalem under one false pretext or the other. It is a situation where the occupying Power is devouring by every means the occupied city and destroying its historical, cultural, physical, and human character. What else can this be but the most naked act of conquest and annexation which heeds nothing but its own brute force and its utter insensitivity to the beliefs and welfare of the world at large?
133.	It should be recalled that immediately after the 1967 conflict one of the first acts of the General Assembly was the adoption of a resolution [2253 (ES-V)] for the preservation of the historic character and the status quo of the City as a trust of civilization. That trust has been totally abused, the resolution callously ignored. Should the United Nations continue to watch in suspended animation while the process of devouring the Holy City and its people continues unchecked? But the suffering of occupation does not end there.
134.	The economies of the occupied territories are being made appendages for the purpose of serving the designs of occupation and the eventual absorption of those territories and their peoples. Large areas of arable land on the west bank of the river Jordan are forcibly made idle by the ever-expanding "military zones" and Israeli armed settlements. The gun is replacing the tractor, and the farmers are left with no alternative but to be herded into Israeli farms and industries, only to be discarded when the time is ripe for their eventual expulsion.
135.	No one knows better the direct destructive effects of the occupation than my own country and countrymen. Jordan is a country torn asunder by occupation. Well over one third of its citizens are the victim, of that occupation. Hundreds of thousands of its own citizens and residents of other occupied Arab lands have formed another category of misery on its eastern bank, under the name of "displaced persons". The economic and social burdens of the occupation are as heavy as the pain of dismemberment is acute: Jordan continues to bear the enormous burden of supporting by every means, economic and otherwise, the determined efforts of its citizens to survive economically, culturally and demo-graphically under an occupation of displacement.


136. Fourthly, less tangible but perhaps psychologically more devastating is the climate of extreme uncertainty that surrounds the lives of the masses of people in their occupied homeland. Noone can be sure when the dual pressure of Zionist xenophobia and massive Israeli immigration will create conditions which will transform the policy of gradual displacement into one of outright expulsion. The perpetual fear of such an occurrence is understandably traumatic. The sense of living on borrowed time can end only with termination of the occupation. 

137. Fifthly, it may be argued by those who have not had the opportunity to follow closely the sequence of events that a mere compilation of grievances, no matter how just, does not in itself lead to a solution.  the answer is that in November 1967 Jordan accepted Security Council resolution 242 (1967), which outlines the basis of just settlement in the Middle East. By that resolution, the Arab parties accepting it committed themselves to the establishment of a lasting peace in a framework of Israeli withdrawal, mutual guarantees and a just solution to the tragedy of the first victims of Israeli violence, the homeless and dispossessed Palestine Arabs.

138. Within that context, we extended full cooperation to the sincere and dedicated efforts of Ambassador Gunnar Jarring, the Special representative of the Secretary-General, who has been entrusted with the task of working with the parties the modalities of implementation. 

139. When the secretary-general, Kurt Waldheim, undertook his commendable initiative and visited the area recently, Jordan expressed a genuine and unmistaken resolve to work for a just and lasting peace, provided our sovereignty and territorial integrity are not tampered with. But at every juncture in the process of the peace making, the Israeli government obstructed the process. Israel's negativism has been widely revealed to the world at large despite its deliberate obscurantism, as Israel's designs against the occupied lands unfolded in their full ferocity. it is clear now that Israel, in spite of all its claims to the contrary, is not seeking a just and lasting settlement, but territorial expansion and political hegemony in the area. 

140. Moreover, it is becoming the adjacent Arab countries that instead of making  amends for the ruthless dismemberment the displacement of its people, Israel is only determined to do more of the same.
141. We listened the other day to the statement of the Foreign Minister of Israel before this assembly, in which he outlined Israel's policies towards the tragic situation prevailing in the Middle East. That statement, of course, contained no new departures and revelations, except for its attempt to use language to conceal real aims. It would be futile exercise to engage in polemics, and equally futile to dismiss lightly a statement so fraught with the most serious policy contents. Let me cite just one examples in the manipulation of semantics to which this Assembly was subjected by Israel's Foreign Minister. 
142. The Charter of the aggression against States and the annexation of their national soil. And yet, because Israel occupies the territories of three Member states and has evidently no intention of relinquishing such occupation, the Foreign Minister of Israel declared, using the technique of the double negative, that Israel did not declare that it did not intend to relinquish all or even most of the occupied territories. In plain English it means that Israel does intend to annex portions of the occupied lands and enslave their people. This is the crux of the matter. 


143.	That those portions already victims of annexation and colonization include Jerusalem — a continually expanding Jerusalem: to the north, to the south, to the east and to the west, one which practically devours the heartland of the occupied west bank and leaves the rest as virtually isolated pockets — does not seem to evoke much remorse in the Israeli assessment. That the lands annexed or earmarked for annexation include large areas of the fertile Jordan valley, to serve as a security belt, does not seem to impel the Israeli Foreign Minister to ask himself about the hundreds of thousands of human souls for whom such exercises in map-drawing mean a death sentence in the form of displacement, suffering, enslavement and alienation of themselves and of generations yet unborn and the loss of their past, present and future.

144.	The trouble is that, underlying the whole of Israel's statement is an arrogant dismissal of any consideration of humanity or of other people's entitlement to God's grace and justice on this earth. The aggrieved inhabitants are simply impediments to be removed or shuttled around —  not human beings to be accorded the inalienable human rights to which they are entitled, as are other human beings and communities.
145.	The Israeli Foreign Minister told this Assembly that the Israelis have their roots deeper in that region, in tongue and in spirit, than all the rest. Do we have to remind Israel that when the Hebrew tribes set foot in Palestine some 2,000 years ago, and for a short interlude, they did not descend upon an empty wasteland? They came to the highly developed land of the forefathers of the present victims of the Israeli onslaught, only to marvel in exhilaration at the land of milk and honey which was the product of the toil of the indigenous inhabitants of the land. Palestine was their homeland ages before those tribes ever came there, and has remained their homeland up to the present day — or remained so at least until the Israelis, by brute force and violence, caused their displacement over the past 25 years.
146.	Jordan and its Arab brethren have been faced since the occupation with a situation which cannot be accepted. They are for a just and lasting peace, but they cannot accept as its price the loss of their national soil or the permanent enslavement of their people. The Charter of the United Nations precludes any such diktat; the resolutions of the United Nations preclude it no less vehemently. And the spirit of the age marching forward to rid humanity of colonial domination and conquest is irrevocably aligned against it.
147.	While we are adamant in our determination to hold on to our rights and national soil, we have a clear vision of how a just settlement can be established. These are its bases: first, Israeli withdrawal from all the territories occupied in June 1967; secondly, action to redress the injustice inflicted upon the Palestinian Arabs who were forced out of their homes in Palestine and dispossessed in 1947-1948 and whose rights have been recognized repeatedly since 1948 by the General Assembly; and thirdly, the enforcement of the principles
of a just peace envisaged in and defined by the provisions of Security Council resolution 242 (1967).
148.	Peace, to be lasting, must be based on justice. Without that no genuine peace can be achieved.
149.	I shall end my statement, as I opened it, by urging the General Assembly, to unite in action to end the tragic ordeal of the peoples of the Middle East. The way to end, it is not by side-tracking the fundamental issues which have given rise to it over the past 25 years, and more specifically over the past six years.
150.	The fundamental principles involved are clear-cut and overwhelming. They are sustained by the Charter which pledges support for every Member State which falls victim to aggression.
151.	Let us, therefore, unite all our efforts and our wills to save the Middle East, which is the cradle of civilization, from the scourge of war and aggression by reaffirming justice, freedom and peace.